Title: The Commissioners to Ferdinand Grand, 17 May 1778
From: First Joint Commission at Paris,Adams, John
To: Grand, Ferdinand


     
      Sir
      Passi May 17th. 1778
     
     It is our desire that you accept no Bills nor pay any money out of the funds which are or may be in your hands to the credit of us three jointly without our joint order. As it has been the practice to address Letters upon the business of the Commission to Mr. Deane we desire that you will send to us all the Letters you receive so directed, and not give them to any private person. We have the honor to be &c.
    